Citation Nr: 0718026	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-16 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to March 
1960, with subsequent unverified service in the Air Force 
Reserve through approximately 1997.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He contends he was exposed to noise from 
power tools during the performance of his duties as a sheet 
metal worker, welder, and/or plumber in the Air Force 
Reserve.  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
while performing active duty for training, or from an injury 
incurred in or aggravated while performing inactive duty for 
training.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2005).  

While the record contains evidence in support of the 
veteran's service connection claim, it is essential that 
details about the character of the veteran's service be 
ascertained before adjudication can take place.  The veteran 
contends his hearing loss and tinnitus were incurred during 
his time in the Air Force Reserve, which he states took place 
from 1959 to 1997.  However, there is no documentation 
verifying the dates the veteran served in the Air Force 
Reserve.  Additionally, while service medical records from 
the 1970s and 1980s document hearing loss and tinnitus, the 
veteran's duty status, including whether his service at that 
time constituted active duty for training or inactive duty 
for training, is unknown.  It does not appear this 
information was ever requested by the RO.  This is essential 
information which must be obtained before adjudication can 
take place.

Accordingly, the case is REMANDED for the following action:

Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training with the Air Force Reserve, and 
(2) forward any and all available service 
medical records associated with such duty 
that are not already incorporated in the 
record.  If no additional service medical 
records are located or if the dates and 
character of the veteran's service in the 
Air Force Reserve cannot be ascertained, 
a written statement to that effect should 
be requested for incorporation into the 
record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



